Wade, J.
1. Assignments of error not referred to in the brief of counsel for the plaintiff in error must be treated as abandoned.
2. Whether the acts of negligence alleged were the proximate cause of the damages resulting from a collision by the plaintiff’s motorcycle with the defendant’s automobile was a question for the jury. The evidence was sufficient to support the verdict, and the appellate division of the municipal court did not err in overruling the motion for a new trial.

Judgment affirmed.